Exhibit 10.97
Confidential Treatment Requested
SECOND AMENDED AND RESTATED
LETTER AGREEMENT NO. 5
TO AMENDED AND RESTATED AIRBUS A350 XWB PURCHASE AGREEMENT
Dated as of October 2, 2007
As of November 20, 2009
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: *****
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of October 2,
2007, as amended by Amendment No. 1 dated as of October 20, 2008, Amendment
No. 2 dated as of January 16, 2009, Amendment No. 3 dated July 23, 2009 and
Amendment No. 4 dated as of even date herewith, (the “Agreement”) which covers,
among other things, the sale by the Seller and the purchase by the Buyer of
certain Aircraft, under the terms and conditions set forth in said Agreement.
The Buyer and the Seller have agreed to set forth in this Second Amended and
Restated Letter Agreement No. 5 (the “Letter Agreement”) certain additional
terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

USA Second Amended and Restated Letter Agreement No. 5 to
Amended and Restated Airbus A350 XWB Purchase Agreement

      CT0803167-LA5-USA-A350   PRIVILEGED AND CONFIDENTIAL

LA 5 - 1 of 7



--------------------------------------------------------------------------------



 



Confidential Treatment Requested

1.   *****   2.   *****   3.   ASSIGNMENT       Except as set forth in Clause
20.2 of the Agreement, this Letter Agreement and the rights and obligations of
the Buyer hereunder will not be assigned or transferred in any manner without
the prior written consent of the Seller, and any attempted assignment or
transfer in contravention of the provisions of this Letter Agreement will be
void and of no force or effect.   4.   COUNTERPARTS       This Letter Agreement
may be signed in any number of separate counterparts. Each counterpart, when
signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one and the same instrument.

 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

USA Second Amended and Restated Letter Agreement No. 5 to
Amended and Restated Airbus A350 XWB Purchase Agreement

      CT0803167-LA5-USA-A350   PRIVILEGED AND CONFIDENTIAL

LA 5 - 2 of 7



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
Name:
  /s/ Thomas T. Weir
 
Thomas T. Weir   By:
Name:   /s/ Christophe Mourey
 
Christophe Mourey    
Title:
  Vice President and Treasurer   Title:   Senior Vice President Contracts    

 

*****   Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 